37 F.3d 1510NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
John B. TRAYNOR, Plaintiff-Appellant,v.Sheila E. WIDNALL, Secretary, Department of the Air Force,Defendant-Appellee.
No. 94-4065.
United States Court of Appeals, Tenth Circuit.
Oct. 12, 1994.

1
Before TACHA, BRORBY, Circuit Judges, and KANE,** Senior District Judge.

ORDER AND JUDGMENT1

2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Appellant John B. Traynor, representing himself, appeals from a decision of the district court which affirmed the recommendation of the magistrate to grant summary judgment in favor of defendant in this employment discrimination suit.  We exercise jurisdiction under 28 U.S.C. 1291, and affirm.


4
We review the grant of summary judgment de novo, using the same standard as that applied by the district court.   See Deepwater Invs., Ltd. v. Jackson Hole Ski Corp., 938 F.2d 1105, 1110 (10th Cir.1991).  We have carefully reviewed the record on appeal.  Appellant, even though he is pro se, is required to follow the procedural rules.   Casper v. Commissioner, 805 F.2d 902, 906 n. 3 (10th Cir.1986)(citing  Faretta v. California, 422 U.S. 806, 834 n. 46 (1975)).  Appellant failed to exhaust his administrative remedies or establish a triable issue of material fact and is, therefore, barred from pursuing his claims.


5
Appellant's motion to amend the record is GRANTED.


6
The judgment of the United States District Court for the District of Utah is AFFIRMED.  The mandate shall issue forthwith.



**
 Honorable John L. Kane, Jr., Senior District Judge, United States District Court for the District of Colorado, sitting by designation


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470